OPINION. Opper, Judge: Whether there was a redemption of “certificates or other evidences of indebtedness issued by any corporation * * * in registered form” so as to result in capital gain under section 117 (f), Internal Revenue Code,1 does not on these facts depend so much on whether there was registration, cf. Alice McCourt Lamm, 15 T. C. 305. as on what instrument was issued and by whom. There was not as in Norman Buckner, 43 B. T. A. 958, and Rieger v. Commissioner (CA-6), 139 Fed. (2d) 618, even a receivers’ certificate of claim which could be registered and transferred. The instruments we are concerned with here, as described by petitioner herself, are the “assignments of claims against the closed * * * Bank * * These could not be evidences of indebtedness issued by a debtor corporation, still less could they have been registered by the issuer. See Alice McCourt Lamm, supra. And that this description of the subject matter of the redemption was not inadvertent is shown by another statement in petitioner’s brief that “in this case non-negotiable assignments of claim are involved.” The. facts show that only because the claims were purchased from others did petitioner have any documents as evidence. Even they were non-transferable and if the claims had again been assigned, not that instrument, but a new one, would have evidenced the second assignment. Depositors of the bank who did not assign their claims apparently had no “evidence of indebtedness” of any kind.2  To conclude that these assignments, issued by individuals who were not-debtors, see Kanawha Valley Bank, 4 T. C. 252, and recorded not by them but on the receivers’ books, see Gerard v. Helvering (CA-2), 120 Fed. (2d) 235, could comply with the carefully exclusive language of the statute would require disregarding its terms completely. This we are unable to do. Reviewed by the Court. Decision will he entered for the respondent.   (f) Retirement of Bonds, Etc. — For the purposes of this chapter, amounts received by the holder upon the retirement of bonds, debentures, notos, or certificates or other evidences of indebtedness issued by any corporation (including those issued by a government or political subdivision thereof), with interest coupons or in registered form, shall be considered as amounts received in exchange therefor.    It is stipulated, as petitioner’s brief insists, that “the bank's books of account [are] the only evidence” of the depositors claim.